Citation Nr: 1425306	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-50 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether the severance of service connection for type II diabetes mellitus (DM) was proper.  

2. Whether the severance of service connection for erectile dysfunction (ED) was proper.  

3. Whether the severance of special monthly compensation (SMC) based on loss of use of creative organ was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1993, from May 2003 to September 2003, and in May 2006.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air National Guard (ANG), to include ACDUTRA from September 21, 2001 to September 30, 2001, from April 1, 2002 to May 17, 2002, from May 1, 2003 to September 30, 2003, from October 2, 2003 to December 31, 2003, and from May 2, 2006 to May 18, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which served service connection for DM, ED and SMC, effective September 30, 2009.  

In his VA Form 9, Appeal to Board of Veterans' Appeals (VA Form 9), received in December 2009, the Veteran requested to appear at a videoconference hearing before a Veterans Law Judge (VLJ).  However, in a statement received in August 2010 he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).  


FINDINGS OF FACT

1. In a June 2008 rating decision, the RO granted service connection for DM, effective December 14, 2007.  

2. In a September 2008 rating decision, the RO granted service connection for ED and entitlement to SMC based on loss of use of creative organ, effective June 18, 2008.  

3. In an October 2008 rating decision, the RO proposed to sever service connection for DM and ED.  

4. In a July 2009 rating decision, the RO severed service connection for DM, ED, and SMC.  

5. The evidence of record does not establish that the June 2008 and September 2008 awards of service connection for DM, ED and SMC were clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The severance of the awards of service connection for DM, ED and SMC was improper, and the criteria for restoration of service connection for DM, ED and SMC have been met.  38 U.S.C.A. §§ 1101, 1110, 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f), 3.350(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims for restoration of service connection for DM, ED and SMC have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act (VCAA) of 2000 is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Severance of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet.App. 484 (1994).  

ACDUTRA is defined, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for the Reserves, or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991).  

VA's Adjudication Procedure Manual, M21-1R, Part III, subpart ii, 6.3.c., notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training. The section notes that operational duty includes active guard/reserve and active duty support, which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.  It appears from the record that the Veteran's service from September 21, 2001 to September 30, 2001, from April 1, 2002 to May 17, 2002, from May 1, 2003 to September 30, 2003, from October 2, 2003 to December 31, 2003, and from May 2, 2006 to May 18, 2006 was performed in accordance with 32 U.S.C. § 502(f) and has been identified as active guard/reserve service.  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  

A preexisting disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The presumptions with respect soundness at entrance to service and aggravation do not apply to periods of INACDUTRA or ACDUTRA.  Biggins, supra.  Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

Once service connection has been granted, VA may sever this benefit only if it shows that the rating decision granting this benefit was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel, supra; Russell, supra.  To warrant revision of a decision on the ground of CUE in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome.  The current evidence of record must establish that a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.  

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).  

In a severance case, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.  

In this case, service connection for ED and SMC were severed because service connection for DM was severed.  Thus, the discussion will primarily focus on the issue of whether severance was warranted for DM.  

The Veteran has consistently claimed that his stressful work schedule during service which involved 24 hour shifts resulted in aggravation of his DM.

Turning to the evidence, a treatment record from the Veteran's private physician, "Dr. Browne," dated in November 1998, indicates the Veteran was admitted to the hospital for having out of control DM.  Service treatment records dated from 1999 reflect a diagnosis of DM since 1998, controlled with medication and diet. A June 2000 Medical Board determined that the Veteran's preexisting DM had not been aggravated by service.  It was noted that the onset of DM was in November 1998.  A July 2002 "Statement of Fitness for Duty" indicates that the Veteran was found to be capable of worldwide deployment and able to perform his duties despite his medical condition.  In December 2002, Dr. Browne noted that the Veteran's diabetes was not well-controlled.  In a February 2005 statement, Dr. Browne opined that although the Veteran's overall prognosis was fair, at his young age, if he did not control his DM better he was heading for problems.  In an August 2007 statement, Dr. Brown opined that the Veteran's midnight work schedule was causing problems with his DM control, and that it would be medically beneficial for him to have a day shift job.  In April 2008, Dr. Browne opined that the Veteran's military service was difficult to fulfill, and that the stress and strain from his military service had worsened his diabetic control.  A June 2008 VA examination report shows diagnoses of ED as a complication of DM.  It was noted that the Veteran's DM had been poorly controlled.  An opinion from Dr. Browne, dated in August 2010, reiterated the finding that the Veteran had very poorly controlled DM, and the conclusion that the stress and strain of the Veteran's job in the military worsened his diabetic control.  

In the June 2008 rating decision, the RO noted that the Veteran did not specifically claim service connection for DM, but that service treatment records showed he was diagnosed with DM in November 1998.  The RO concluded that the Veteran's DM was related to his military service.  This decision was based on his service treatment records which reflect that DM was not aggravated by service and opinions by Dr. Browne which are to the contrary. 

In October 2008, the RO proposed to sever service connection for DM, ED and SMC.  Later in November 2008, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days to respond, as required under 38 C.F.R. § 3.105(d). 
Specifically, the RO stated that the Veteran's service personnel records show that he was not on active duty orders in November 1998 when DM was diagnosed.  The RO noted that records showed no active duty service one year prior to the November 1998 diagnosis for DM, and that additional service treatment records received contained a Medical Evaluation Board report, which reports DM with a date of onset in November 1998.  The RO indicated that notes showed that the Veteran's DM was not incurred while entitled to basic pay, existed prior to service, and was not permanently aggravated by service.  The RO noted that treatment records showed the Veteran's DM was controlled with medications and diet, and that service treatment records did not contain any evidence that showed military service aggravated the Veteran's pre-existing DM.  

In the July 2009 rating decision the RO formally severed the Veteran's service connection for DM based on a finding that service connection was granted in error as it was first diagnosed more than one year after discharge from his period of active military service with the Air Force in December 1993, and there was no evidence it occurred while on active duty.  The RO indicated that CUE was made in the June 2008 rating decision, which granted service connection for DM, and in the September 2008 rating decision, which granted service connection for ED secondary to DM and for SMC based on loss of use of a creative organ.  

With consideration of the criteria set forth above and all the evidence and information of record, to include the various service treatment records indicating a diagnosis of DM controlled by medication and diet, private treatment records indicating findings of uncontrolled DM as a result of the Veteran's military service, and the Veteran's own contentions, the June 2008 and September 2008 rating decisions were not clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d) (2014).  The Board finds the numerous opinions of Dr. Browne, a physician who has treated the Veteran's DM since its initial onset, to be highly probative in value, especially when characterizing the degree of severity and aggravation of the Veteran's DM during service and thereafter.  In other words, the evidence is at least debatable as to whether the Veteran's DM, and by extension his ED and related SMC, were related, to include by way of aggravation, to his periods of active duty service and/or ACDUTRA.  

Moreover, the Board notes that the evidence, legal standards, and application of the law leading to the RO's opinion in the June 2008 rating decision is identical to the the July 2009 rating decision.  This means that the RO did not meet the first criterion to establish CUE in a prior, final decision.  See Damrel, supra; Russell, supra.  The correct facts were before the RO and the extant law was properly applied. 

As such, the Board finds that the June 2008 and September 2008 rating decisions granting service connection for DM, ED and SMC did not constitute CUE.  Accordingly, severance of service connection for DM, ED and SMC on the basis of CUE was improper.  See 38 C.F.R. §§ 3.105(d), 3.303 (2014).  Thus, the claim to restore service connection for DM, ED and SMC is granted.  


ORDER

Severance of service connection for DM, ED and SMC was improper, and the restoration of service connection for DM, ED and SMC is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


